FILED
                                                           United States Court of Appeals
                                                                   Tenth Circuit

                                                                  May 27, 2010
                     UNITED STATES COURT OF APPEALS
                                                  Elisabeth A. Shumaker
                                                                  Clerk of Court
                              FOR THE TENTH CIRCUIT


    NAK CHEN, a/k/a Na Chen, a/k/a
    Sweegek Lim,

                Petitioner,
                                                        No. 09-9535
    v.                                              (Petition for Review)

    ERIC H. HOLDER, JR., United States
    Attorney General,

                Respondent.


                              ORDER AND JUDGMENT *


Before BRISCOE, Chief Judge, BALDOCK, and TACHA, Circuit Judges.



         Nak Chen petitions for review of an order of the Board of Immigration

Appeals (BIA or Board) that denied her untimely motion to reopen removal

proceedings. We grant the petition for review and remand for additional

proceedings.



*
       After examining the briefs and appellate record, this panel has determined
unanimously to grant the parties’ request for a decision on the briefs without oral
argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and
collateral estoppel. It may be cited, however, for its persuasive value consistent
with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
                                          I.

      Ms. Chen, a native and citizen of the People’s Republic of China, entered

the United States in 2002 and applied for asylum on July 8, 2002, based on the

Chinese government’s coercive birth control policy. She asserted that after her

marriage, she gave birth to a son in 1992, but that the government forced her to

abort subsequent pregnancies in 1997 and 1998. She also asserted that the

government fined her family for violating the family planning policy and

threatened her with forced sterilization. She alleged that her husband fled to the

United States in 1999, and she followed in 2002.

      An immigration judge (IJ) denied Ms. Chen any relief on September 29,

2004, due to her unpersuasive testimony and the lack of documentation to prove

that she had a child or had paid a fine for violating China’s birth control policy.

In her administrative appeal, Ms. Chen presented her son’s birth certificate to the

BIA, but the BIA rejected it as untimely and, on June 1, 2005, affirmed the order

of removal.

      On October 31, 2008—over three years later—Ms. Chen filed a motion to

reopen with the BIA. She claimed that conditions changed in China before the

summer Olympic Games in Beijing in August 2008. She asserted that the Chinese

government had completely banned the practice of Falun Gong 1 in July 1999, but

1
      According to the Country Profile on China prepared by the U.S.
                                                                   (continued...)

                                          -2-
that she had begun practicing Falun Gong in 2007 here in the United States to

remedy the adverse physical and emotional effects of having undergone two

abortions and to allay her fear of being returned to China. She also stated that she

had participated in demonstrations criticizing the Chinese government’s

suppression of Falun Gong, including protests before the opening of the 2008

Olympic Games. She asserted that she ran into some people from her hometown

at a Falun Gong demonstration in front of the White House in July 2008, and that

they informed on her to the town government upon their return to China. She said

that the Chinese government urged villagers to inform on people opposing the

Chinese government in foreign countries, and that officials from her hometown

went to her mother-in-law’s home on July 31, 2008, and gave her a notice to tell

Ms. Chen to stop practicing Falun Gong and return to China to accept

punishment. Ms. Chen offered into evidence (among other things) her affidavit

attesting to these events, her husband’s affidavit, her mother-in-law’s affidavit


1
(...continued)
Department of State,

      Falun Gong blends aspects of Taoism, Buddhism, and the meditation
      techniques and physical exercises of qigong (a traditional Chinese
      exercise discipline) with the teachings of Falun Gong founder
      Li Hongzhi. Many practitioners became interested in Falun Gong
      because of its purported health benefits. Despite the mystical nature
      of Li’s teachings, Falun Gong has no clergy or places of worship, and
      does not represent itself as a religion.

Admin. R. at 80. The Chinese government deems it a cult. Id.

                                         -3-
(and its English translation) attesting to the threats made by Chinese government

officials due to Ms. Chen’s Falun Gong activities in the United States, and a

document purporting to be a Chinese village committee notice issued by

government officials to her mother-in-law (along with its English translation).

      The BIA denied Ms. Chen’s motion to reopen on June 11, 2009, reasoning

that it was not filed within ninety days of the final order of removal, as required

by 8 C.F.R. § 1003.2(c)(2), and that she had not shown changed country

conditions arising in China to meet an exception to the bar against an untimely

motion to reopen in 8 C.F.R. § 1003.2(c)(3)(ii). Admin. R. at 3-4. The BIA held

that Ms. Chen’s evidence showed a change in her personal circumstances, not a

change arising in China, and that she had failed to demonstrate that her removal

proceedings should be reopened. Id. at 4. Ms. Chen appeals.


                                          II.

      This appeal is governed by the Illegal Immigration Reform and Immigrant

Responsibility Act of 1996 (IIRIRA). Since the passage of IIRIRA, the Supreme

Court has stated that a motion to reopen is an “important safeguard” designed “to

ensure a proper and lawful disposition.” Dada v. Mukasey, 128 S. Ct. 2307, 2318

(2008).

      We have previously held that we have jurisdiction under IIRIRA to review

the BIA’s discretionary denial of a motion to reopen removal proceedings. See


                                          -4-
Infanzon v. Ashcroft, 386 F.3d 1359, 1360-62 (10th Cir. 2004). The Supreme

Court recently confirmed our conclusion on this point in Kucana v. Holder,

130 S. Ct. 827 (2010). The Court reasoned that “[w]hile Congress pared back

judicial review in IIRIRA, it did not delegate to the Executive authority to do so.”

Id. at 840. The Court concluded that because “[t]he Board’s discretionary

authority to act on a motion to reopen . . . is specified not in a statute, but only in

the Attorney General’s regulation,” id. at 835 (quotation omitted), the

jurisdiction-stripping provision in 8 U.S.C. “§ 1252(a)(2)(B)(ii) does not

proscribe judicial review of denials of motions to reopen[,]” id. at 838.

      “We review the BIA’s decision on a motion to reopen only for an abuse of

discretion. The BIA abuses its discretion when its decision provides no rational

explanation, inexplicably departs from established policies, is devoid of any

reasoning, or contains only summary or conclusory statements.” Infanzon,

386 F.3d at 1362 (quotation and alterations omitted). “We review the BIA’s

findings on questions of law de novo.” Nguyen v. INS, 53 F.3d 310, 311

(10th Cir. 1995).

      Ms. Chen argues that the BIA abused its discretion in denying her motion

to reopen because it erred as a matter of law in determining that she failed to

show changed country conditions and because substantial evidence does not

support its factual finding. We have reviewed the BIA’s order and the record on




                                           -5-
appeal and conclude that the BIA abused its discretion because its rationale is not

clear and its statements are not a correct interpretation of the law.

            Under 8 U.S.C. § 1229a(c)(7)(C)(ii)[,] a motion to reopen to
      apply for asylum based on proof of changed country conditions is not
      barred by the time restriction on filing motions to reopen if “such
      evidence is material and was not available and would not have been
      discovered or presented at the previous proceeding.”

Wei v. Mukasey, 545 F.3d 1248, 1254 (10th Cir. 2008) (quoting 8 U.S.C.

§ 1229a(c)(7)(C)(ii)). The BIA rejected Ms. Chen’s evidence of changed country

conditions arising in China, although its reasons for doing so are not clear. The

BIA first noted that Ms. Chen did not support her motion to reopen with “an

application for asylum setting forth [her] new claims.” Admin. R. at 4. The BIA

did not indicate whether this deficiency, by itself, was fatal to her motion to

reopen. See id. It evidently thought not, considering that it proceeded to give

other reasons for denying the motion. See id.

      The BIA then stated that the document purporting to be a village notice did

“not contain authenticating information[.]” Id. In support, the BIA first cited

8 C.F.R. § 1287.6, although it did not reference a specific subsection of the

regulation or explain what it thought was missing from Ms. Chen’s exhibit. We

observe that § 1287.6 provides for the authentication of certain foreign official

records by both the home country and the United States Foreign Service, id.

§ 1287.6(b), and the authentication of other foreign public documents by the

home country alone, id. § 1287.6(c). The BIA also provided a summary citation

                                          -6-
to its own prior holding that an alien may “successfully reopen” her asylum case

based on “genuine, authentic, and objectively reasonable evidence[.]”

In re S-Y-G, 24 I. & N. Dec. 247, 251 (BIA 2007) (footnote omitted). We note,

however, that in S-Y-G the BIA assumed the authenticity of the petitioner’s

evidence. Id. at 251 & n.2. That decision says nothing about the proper means of

authenticating a foreign document, and it does not mention either § 1287.6 or its

regulatory twin, 8 C.F.R. § 287.6. See generally S-Y-G, 24 I. & N. Dec. 247. The

BIA then rejected Ms. Chen’s argument “that the regulatory authentication

requirement should not be applied to her evidence,” and said it would decline to

follow an unidentified Second Circuit case upon which Ms. Chen relied because

“her case arises in the jurisdiction of the Tenth Circuit[.]” Admin. R. at 4.

      We have previously noted that because the regulatory “procedures

generally require attestation of documents by the very government the alien is

seeking to escape, courts generally do not view the alien’s failure to obtain

authentication as requiring the rejection of a document.” Yan v. Gonzales,

438 F.3d 1249, 1256 n.7 (10th Cir. 2006). In this case, the BIA did not identify

whether it gave Ms. Chen’s village notice little weight or no weight at all, see

Admin. R. at 4, so its decision is not susceptible to meaningful appellate review.

And because we are remanding the case, we will also clarify the legal standard to

be applied on remand.




                                         -7-
      In Yan, we cited the Second Circuit case upon which Ms. Chen now relies,

Cao He Lin v. United States Department of Justice, 428 F.3d 391, 404 (2d Cir.

2005). In that case, the Second Circuit held that § 287.6 “‘is not the exclusive

means of authenticating records before an immigration judge[,]’ in part, because

‘asylum applicants can not always reasonably be expected to have an

authenticated document from an alleged persecutor.’” Cao He Lin, 428 F.3d

at 404 (quoting Gui Cun Liu v. Ashcroft, 372 F.3d 529, 532 (3d Cir. 2004)). The

Second Circuit also pointed out that the BIA apparently agrees, because the BIA

previously granted an asylum request in the face of an argument from the former

Immigration and Naturalization Service that the petitioner’s documents were not

authenticated. Id. at 405 (citing In re C-Y-Z, 21 I. & N. Dec. 915, 918, 920

(BIA 1997), overruled on other ground by Shi Liang Lin v. U.S. Dep’t of Justice,

494 F.3d 296 (2d Cir. 2007)).

      The circuit courts to have considered the question have held that the

agency’s regulation (whether § 287.6 or § 1287.6) does not establish exclusive

procedures for authenticating foreign documents; rather, foreign documents may

be authenticated through any recognized procedure, including the Federal Rules

of Civil Procedure, the Federal Rules of Evidence, or any procedure that comports

with common law rules of evidence, including affidavits or testimony. See, e.g.,

Shunfu Li v. Mukasey, 529 F.3d 141, 149-50 (2d Cir. 2008); Vatyan v. Mukasey,

508 F.3d 1179, 1182-84 (9th Cir. 2007); Gui Cun Liu, 372 F.3d at 532; Yongo v.

                                         -8-
INS, 355 F.3d 27, 30-31 (1st Cir. 2004); Chen Lin-Jian v. Gonzales, 489 F.3d

182, 192 (4th Cir. 2007); Georgis v. Ashcroft, 328 F.3d 962, 969 (7th Cir. 2003).

We agree with our sister circuits that the BIA must allow an alien to authenticate

a foreign document by any of these means, not just its own regulation. Ms. Chen

provided affidavits explaining the circumstances surrounding the issuance of the

village notice she offered as evidence, see Admin. R. at 45, 61, and we therefore

will remand this case for the BIA to reconsider Ms. Chen’s evidence.

      The BIA further stated that “[t]he information in the [U.S. State

Department’s] Country Profile regarding the treatment of Chinese citizens who

practice Falun Gong in the United States reflects detention and re-education.” Id.

at 4 (citing Motion Ex. 6, at 9-11). The BIA utterly failed, however, to explain

how this remark relates to Ms. Chen’s arguments or the legal standard for

reopening. The cited pages of the Country Profile confirm that Falun Gong is

banned in China as a cult, that “[t]he government has continued to wage a severe

campaign against Falun Gong,” and that “thousands of individuals may still be

undergoing criminal, administrative, and extra-judicial punishments for engaging

in Falun Gong practices, admitting belief in Falun Gong, or simply refusing to

recant their beliefs or condemn the movement.” Id. at 80. The report also states

that the government’s punishment of Falun Gong practitioners includes

confinement in “reeducation-through-labor camps and high-security psychiatric

hospitals for the criminally insane[,]” and that “Falun Gong practitioners

                                         -9-
comprised 66 percent of victims of alleged torture while in government custody.”

Id. It is not apparent from the BIA’s decision why this evidence was rejected.

      For the reasons set out above, we conclude that the BIA’s denial of the

motion to reopen is based on legal error and is inadequately explained. The

petition for review is GRANTED, and the case is remanded for additional

proceedings consistent with this order and judgment.


                                                   Entered for the Court



                                                   Bobby R. Baldock
                                                   Circuit Judge




                                       -10-